Exhibit 10.9

VERSUM MATERIALS, INC.

LONG-TERM INCENTIVE PLAN

 

  1. Purpose of the Plan

The purpose of the Plan (as defined below) is to aid Versum Materials, Inc., a
Delaware corporation (the “Company”) and its Subsidiaries and Affiliates in
recruiting and retaining key employees, directors or other independent
contractors and to motivate such employees, directors or other independent
contractors to exert their best efforts on behalf of the Company and its
Affiliates and align their interests with those of the stockholders of the
Company by providing incentives through the granting of Awards. The Company
expects that it will benefit from the added interest which such key employees,
directors or independent contractors will have in the welfare of the Company as
a result of their proprietary interest in the Company’s success.

 

  2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b) Affiliate: With respect to the Company, any entity directly or indirectly
controlling, controlled by, or under common control with, the Company or any
other entity designated by the Board in which the Company or an Affiliate has an
interest.

(c) Award: An Option, Stock Appreciation Right, Other Stock-Based Award or Cash
Award granted pursuant to the Plan.

(d) Beneficial Owner: A “beneficial owner”, as such term is defined in
Rule 13d-3 under the Act (or any successor rule thereto).

(e) Board: The Board of Directors of the Company, as constituted from time to
time.

(f) Cash Award: Any cash denominated award granted pursuant to Section 9 of the
Plan.

(g) Change in Control: The earliest date at which:

(i) any Person (which term shall mean any individual, corporation, partnership,
group, association or other “person,” as such term is used in Sections 13(d) and
14(d) of the Act, other than the Company or any employee benefit plans sponsored
by the Company) is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s

[Approved by the board of directors of Versum Materials, Inc. on September 15,
2016; ratified by Air Products and Chemicals, Inc. as sole stockholder of Versum
Materials, Inc. on September 30, 2016; and approved by the expanded board of
directors of Versum Materials, Inc. on October 1, 2016]



--------------------------------------------------------------------------------

outstanding “Voting Securities” (which term shall mean securities which under
ordinary circumstances are entitled to vote for the election of directors of the
Company), other than through the purchase of Voting Securities directly from the
Company through a private placement;

(ii) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof (other than
any director whose initial assumption of office is in connection with an actual
or threatened election contest, including, but not limited to, a consent
solicitation, relating to the election of directors of the Company), whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors comprising the Incumbent
Board, shall from and after such election be deemed to be a member of the
Incumbent Board;

(iii) a merger or consolidation involving the Company or its Shares or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the
Shares of the Company is consummated, unless, immediately following such
transaction, 50.1% or more of the then outstanding Voting Securities of the
surviving or resulting corporation or entity will be (or is) then beneficially
owned, directly or indirectly, by the individuals and entities who were the
Beneficial Owners of the Company’s outstanding Voting Securities immediately
prior to such transaction (treating, for purposes of determining whether the
50.1% continuity test is met, any ownership of the Voting Securities of the
surviving or resulting corporation or entity that results from a stockholder’s
ownership of the stock of, or other ownership interest in, the corporation or
other entity with which the Company is merged or consolidated as not owned by
persons who were Beneficial Owners of the Company’s outstanding Voting
Securities immediately prior to the transaction);

(iv) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes; or

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, to the extent required to avoid accelerated
taxation and/or penalties under Section 409A of the Code, a Change in Control
shall not be deemed to occur unless such transaction or occurrence constitutes a
“change in ownership,” “change in effective control” and/or a “change in the
ownership of a substantial portion of the assets” of the Company, in each case
within the meaning of Section 409A of the Code.

(h) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

2



--------------------------------------------------------------------------------

(i) Committee: The Compensation Committee of the Board (or a subcommittee
thereof), or such other subcommittee of the Board to which the Board has
delegated power to act under or pursuant to the provisions of the Plan, or the
full Board.

(j) Company: Versum Materials, Inc., a Delaware corporation.

(k) Effective Date: September 30, 2016.

(l) Employment: The term “Employment” as used herein shall be deemed to refer to
(i) a Participant’s employment, if the Participant is an employee of the Company
or any of its Subsidiaries, (ii) a Participant’s services as an independent
contractor, if the Participant is an independent contractor to the Company or
its Subsidiaries, and (iii) a Participant’s services as an non-employee
director, if the Participant is a non-employee member of the Board.

(m) Fair Market Value: On a given date, (i) if there should be a public market
for the Shares on such date, the closing price of the Shares as reported on such
date on the composite tape of the principal national securities exchange on
which such Shares are listed or admitted to trading (if such date is not a
trading date, the closing price on the trading date immediately preceding such
date) and (ii) if there should not be a public market for the Shares on such
date, the “Fair Market Value” shall be the value of the Shares established by
the Committee in good faith.

(n) ISO: An Option that is also an “incentive stock option” within the meaning
of Section 422 of the Code, granted pursuant to Section 6(d) of the Plan.

(o) Option: Any stock option granted pursuant to Section 6 of the Plan.

(p) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6 of the Plan.

(q) Other Stock-Based Awards: Awards granted pursuant to Section 8 of the Plan.

(r) Participant: An employee, director or independent contractor who is selected
by the Committee to participate in the Plan and any employee, director or
independent contractor of Air Products and Chemicals, Inc. (“Air Products”) who
is selected to receive an Award under the Plan in connection with the separation
of the Company from Air Products (a “Conversion Award”).

(s) Performance-Based Awards: Certain Other Stock-Based Awards and certain Cash
Awards granted pursuant to Section 8(b) of the Plan.

(t) Plan: This Versum Materials, Inc. Long-Term Incentive Plan, as amended from
time to time.

(u) Shares: Shares of common stock of the Company, par value $1.00.

(v) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 7 of the Plan.

 

3



--------------------------------------------------------------------------------

(w) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

  3. Shares Subject to the Plan

Subject to Section 10, the total number of Shares which may be issued under the
Plan is 5,000,000, each of which may be issued as ISOs. The maximum number of
Shares that may underlie Options and Stock Appreciation Rights, collectively,
granted in any calendar year to any Participant other than any non-employee
director, shall not exceed 750,000 Shares. The maximum number of Shares that may
underlie Performance-Based Awards granted in any calendar year to any
Participant other than any non-employee director, shall not exceed 375,000
Shares. The maximum Cash Award granted in any calendar year to any Participant
other than any non-employee director shall not exceed $5,000,000. The maximum
number of Shares that may underlie Awards granted during any calendar year to
any non-employee director, taken together with any cash fees paid to such
non-employee director during the calendar year, shall not exceed $600,000 in
total value (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes). The Committee may
make exceptions to this limit for a non-executive chair of the Board or, in
extraordinary circumstances, for other individual non-employee directors, as the
Committee may determine in its discretion, provided that the non-employee
director receiving such additional compensation may not participate in the
decision to award such compensation. The Shares may consist, in whole or in
part, of unissued Shares or treasury Shares. The issuance of Shares, or Shares
delivered in exchange for the payment of cash or other property upon the
exercise of an Award, shall, in each case, reduce the total number of Shares
available under the Plan, as applicable. Shares which are subject to Awards
which terminate or lapse without the payment of consideration, Shares withheld
by the Company in payment of taxes or exercise prices, or Shares subject to
Awards that are replaced, exchanged or otherwise forfeited, may, in each case,
be granted again under the Plan. Notwithstanding the foregoing, (i) Shares
issued under Awards granted in assumption, substitution or exchange for
previously granted awards of a company acquired by the Company (“Substitute
Awards”) shall not reduce the Shares available under the Plan and (ii) available
shares under a stockholder approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) may be used for Awards under
the Plan and do not reduce the Plan’s share reserve (subject to applicable stock
exchange listing requirements).

 

  4. Administration

(a) Delegation. The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof
consisting solely of at least two individuals who are intended to qualify as
“Non-Employee Directors” within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto), “independent directors” within the meaning of the
applicable principal national exchange listed company rules and “outside
directors” within the meaning of Section 162(m) of the Code (or any successor
section thereto). Additionally, the Committee may delegate the authority to
grant Awards under the Plan to any employee or group of employees of the Company
or an Affiliate; provided that such delegation and grants are consistent with
applicable law and guidelines established by the Board from time to time and in
no event may such authority be delegated with respect to the granting of Awards
to employees who are subject to Section 16 of the Act nor if the delegation of
any such authority would result in Awards that are otherwise intended to qualify
as “performance-based compensation” within the meaning of Section 162(m) of the
Code failing to so qualify.

 

4



--------------------------------------------------------------------------------

(b) Interpretation. The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan and/or any Award agreement
in the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the Plan
and/or any Award agreement, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors).

(c) Terms. The Committee shall have the full power and authority to establish
the terms and conditions of any Award consistent with the provisions of the Plan
and to waive any such terms and conditions at any time (including, without
limitation, accelerating or waiving any vesting conditions). The Award agreement
shall contain such other terms, provisions and conditions not inconsistent
herewith as shall be determined by the Committee. The Participant shall comply
with the terms and conditions, including but not limited to any purchase or
repurchase rights permitted under applicable law, imposed on the Participant
pursuant to the provisions of the Plan and the Award agreement.

(d) Taxes. The Committee shall require payment of any amount it may determine to
be necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of, or delivery of Shares subject to, an Award.
Subject to the following proviso (including due to applicable law or accounting
rules), the Participant may pay such withholding taxes upon, or in advance of,
the taxable event under any Award in cash, by check or by a combination thereof,
or in Shares or in a combination of cash and Shares, at the discretion of the
Company; provided that, with respect to any payment in whole or in part in
Shares, any such Shares have been held by the Participant for such period, if
any, as established by the Committee in order to avoid adverse accounting
treatment applying generally accepted accounting principles, or have been
withheld by the Company from Shares that would have otherwise been received by
the Participant upon exercise or settlement of the Award.

(e) Notwithstanding the foregoing, without stockholder approval, except as
otherwise permitted under Section 10 of the Plan, (i) no waiver, amendment or
modification of an Award may reduce the Option Price of any Option or the
exercise price of any Stock Appreciation Right, (ii) the Committee may not
cancel any outstanding Option or Stock Appreciation Right and replace it with a
new Option or Stock Appreciation Right (with a lower Option Price or exercise
price, as the case may be) or other Award or cancel for cash any outstanding
Option or Stock Appreciation Right for which the Option Price or exercise price,
as the case may be, is equal to or greater than the Fair Market Value of the
Shares covered by such Award and (iii) the Committee may not take any other
action which is considered a “repricing” for purposes of the stockholder
approval rules of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or quoted.

 

5



--------------------------------------------------------------------------------

(f) Rounding. For the purposes of a full or partial payment of the exercise
price and/or applicable withholding taxes in Shares, in the event that the
quotient of the aggregate amount owed to pay the exercise price and/or
applicable withholding taxes divided by the Fair Market Value shall include a
fractional share, the Participant (or any other person authorized pursuant to
the applicable Award agreement) shall round up and provide the Company with a
full share.

(g) Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or Committee
and as in effect from time to time; and (ii) applicable law. Further, to the
extent that the Participant receives any amount in excess of the amount that the
Participant should otherwise have received under the terms of the Award for any
reason (including, without limitation, by reason of a financial restatement,
mistake in calculations or other administrative error), the Participant shall be
required to repay any such excess amount to the Company.

(h) Limits On Dividends and Dividend Equivalents. Unless the Committee shall
otherwise expressly provide, no dividends or dividend equivalents shall be
payable with respect to any Award unless (and solely to the extent that) the
underlying Award with respect to which such dividend or dividend equivalents are
credited shall have become vested and payable. Notwithstanding anything to the
contrary, (i) dividends or dividend equivalents with respect to any Award that
vests based on achievement of performance goals shall either (x) not be paid or
credited or (y) be accumulated, subject to restrictions and risk of forfeiture
to the same extent as the Award with respect to which such dividend or dividend
equivalent is accumulated, and shall be paid at the time such restrictions and
risk of forfeiture lapse, and (ii) no dividend equivalents shall be paid with
respect to Options or Stock Appreciation Rights.

 

  5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

 

  6. Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified or incentive stock options for federal income tax purposes, as
evidenced by the related Award agreements, and shall be subject to the foregoing
and the following terms and conditions and to such other terms and conditions,
not inconsistent therewith, as the Committee shall determine:

(a) Option Price. The Option Price per Share shall be determined by the
Committee, but (except as required or permitted with respect to Conversion
Awards and Substitute Awards) shall not be less than 100% of the Fair Market
Value of a Share on the date an Option is granted.

(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted; provided, however, that (other than with respect to any ISO
or as would otherwise result in a violation of Section 409A and the guidance
issued thereunder) to the extent an Option would expire at a time when the
holder of

 

6



--------------------------------------------------------------------------------

such Option is prohibited by applicable law or the Company’s insider trading
policy from selling or otherwise disposing of Shares that he or she would
otherwise acquire upon exercise of such Option, then such Option shall
nevertheless be exercisable until the thirtieth (30th) day following the date
such prohibition lapses.

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. The exercise date of an Option
shall be the later of the date a notice of exercise is received by the Company
and, if applicable, the date payment is received by the Company pursuant to
clauses (i), (ii), (iii) or (iv) of the following sentence. The purchase price
for the Shares as to which an Option is exercised shall be paid to the Company
pursuant to one or more of the following methods: (i) in cash or its equivalent
(e.g., by personal check); (ii) in Shares, having a Fair Market Value on the
exercise date of the Option equal to the aggregate Option Price for the Shares
being purchased and satisfying such other requirements as may be imposed by the
Committee; provided that such Shares have been held by the Participant for such
period, if any, as established from time to time by the Committee in order to
avoid adverse accounting treatment applying generally accepted accounting
principles; (iii) partly in cash and partly in Shares in accordance with the
provisions of clause (ii); (iv) if there is a public market for the Shares at
such time, through the delivery of irrevocable instructions to a broker to sell
Shares obtained upon the exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate Option
Price for the Shares being purchased in accordance with a cashless exercise
program that is compliant with applicable securities laws; or (v) through having
a number of Shares with a Fair Market Value on the exercise date of the Option
equal to the aggregate Option Price for the Shares being purchased withheld by
the Company from Shares that would have otherwise been received by the
Participant upon exercise of the Option. No Participant shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, satisfied any other conditions
imposed by the Committee pursuant to the Plan.

(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). No ISO may be granted to any Participant
who, at the time of such grant, owns more than ten percent of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, unless
(i) the Option Price for such ISO is at least 110% of the Fair Market Value of a
Share on the date the ISO is granted and (ii) the date on which such ISO
terminates is a date not later than the day preceding the fifth anniversary of
the date on which the ISO is granted. To the extent required for “incentive
stock option” status under section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Shares with respect to which
ISOs are exercisable for the first time by the Participant during any calendar
year under the Plan and/or any other plan of the Company or any Subsidiary shall
not exceed $100,000 (or such other limit imposed by Section 422(d) of the Code).
For purposes of applying the foregoing limitation, Incentive Stock Options shall
be taken into account in the order granted. Any Participant who disposes of
Shares acquired upon the exercise of an ISO either (i) within two years after
the date of grant of such ISO or (ii) within one year after the transfer of such
Shares to the Participant, shall notify the Company of such disposition and of
the amount realized upon such disposition. All Options granted under the Plan
are intended to be nonqualified stock options, unless the applicable Award
agreement expressly states that the Option is intended to be an ISO. If an
Option is intended to be an ISO, and if for any reason

 

7



--------------------------------------------------------------------------------

such Option (or portion thereof) shall not qualify as an ISO, then, to the
extent of such nonqualification, such Option (or portion thereof) shall be a
nonqualified stock option granted under the Plan. In no event shall any member
of the Committee, the Company or any of its Affiliates (or their respective
employees, officers or directors) have any liability to any Participant (or any
other Person) due to the failure of an Option to qualify for any reason as an
ISO.

 

(e) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirement by presenting proof of being a Beneficial Owner of such Shares, in
which case the Company shall treat the Option as exercised without further
payment and/or shall withhold such number of Shares from the Shares acquired by
the exercise of the Option, as appropriate.

 

  7. Terms and Conditions of Stock Appreciation Rights

(a) Grants. The Committee may grant (i) a Stock Appreciation Right independent
of an Option or (ii) a Stock Appreciation Right in connection with an Option, or
a portion thereof. A Stock Appreciation Right granted pursuant to clause (ii) of
the preceding sentence (A) may be granted at the time the related Option is
granted or at any time prior to the exercise or cancellation of the related
Option, (B) shall cover the same number of Shares covered by the related Option
(or such lesser number of Shares as the Committee may determine) and (C) shall
be subject to the same terms and conditions as such Option except for such
additional limitations as are contemplated by this Section 7 (or such additional
limitations as may be included in an Award agreement).

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee, but in no event shall such amount be less
than 100% of the Fair Market Value of a Share on the date the Stock Appreciation
Right is granted; provided, however, that in the case of a Stock Appreciation
Right granted in conjunction with an Option, or a portion thereof, the exercise
price may not be less than the Option Price of the related Option (except as
required or permitted with respect to Conversion Awards and Substitute Awards).
Each Stock Appreciation Right granted independent of an Option shall entitle a
Participant upon exercise to an amount equal to (i) the excess of (A) the Fair
Market Value on the exercise date of one Share over (B) the exercise price per
Share, multiplied by (ii) the number of Shares covered by the Stock Appreciation
Right. Each Stock Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Company the
unexercised Option, or any portion thereof, and to receive from the Company in
exchange thereof an amount equal to (i) the excess of (A) the Fair Market Value
on the exercise date of one Share over (B) the Option Price per Share,
multiplied by (ii) the number of Shares covered by the Option, or portion
thereof, which is surrendered. Payment shall be made in Shares or in cash, or
partly in Shares and partly in cash (any such Shares valued at such Fair Market
Value), all as shall be determined by the Committee. Stock Appreciation Rights
may be exercised from time to time upon actual receipt by the Company of written
notice of exercise stating the number of Shares with respect to which the Stock
Appreciation Right is being exercised. The date a notice of exercise is received
by the Company shall be the exercise date. No fractional Shares will be issued
in payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded down to the next whole Share.

 

8



--------------------------------------------------------------------------------

(c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability of Stock Appreciation Rights as it may deem fit, but in
no event shall a Stock Appreciation Right be exercisable more than ten years
after the date it is granted; provided, however, that (other than as would
otherwise result in a violation of Section 409A and the guidance issued
thereunder) to the extent a Stock Appreciation Right would expire at a time when
the holder of such Stock Appreciation Right is prohibited by applicable law or
the Company’s insider trading policy from selling or otherwise disposing of
Shares that he or she would otherwise acquire upon exercise of such Stock
Appreciation Right, then such Stock Appreciation Right shall nevertheless be
exercisable until the thirtieth (30th) day following the date such prohibition
lapses.

 

  8. Other Stock-Based Awards; Performance-Based Awards

(a) Generally. The Committee, in its sole discretion, may grant or sell Awards
of Shares, Awards of restricted Shares, restricted Share units and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
the Fair Market Value of Shares (“Other Stock-Based Awards”). Such Other
Stock-Based Awards shall be in such form, and dependent on such conditions, as
the Committee shall determine, including, without limitation, the right to
receive, or vest with respect to, one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Committee
shall determine to whom and when Other Stock- Based Awards will be made, the
number of Shares to be awarded under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, Shares or a combination of cash and Shares; and all other terms and
conditions of such Awards (including, without limitation, the vesting provisions
thereof and provisions ensuring that all Shares so awarded and issued shall be
fully paid and non-assessable).

(b) Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted under this Section 8 and certain Cash
Awards granted under Section 9 may be granted in a manner which is intended to
be deductible by the Company under Section 162(m) of the Code (or any successor
section thereto) (“Performance-Based Awards”). A Participant’s Performance-Based
Award shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) while the outcome for that performance period is substantially uncertain and
(ii) no more than 90 days after the commencement of the performance period to
which the performance goal relates or, if less, the number of days which is
equal to 25 percent of the relevant performance period. The performance goals,
which must be objective, shall be based upon one or more of the following
criteria: (i) consolidated earnings before or after taxes (including earnings
before interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management; (viii) return on
investment; (ix) improvements in capital structure; (x) profitability of an
identifiable business unit or product; (xi) maintenance or improvement of profit
margins; (xii) stock price; (xiii) market share; (xiv) revenues or sales;
(xv) costs; (xvi) cash flow; (xvii) working capital; (xviii) return on assets
(xix) assets under management; (xx) total return and (xxi) strategic
initiatives. The foregoing criteria may relate to the Company, one or more of
its Affiliates or one or more of its or their divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee

 

9



--------------------------------------------------------------------------------

shall determine. Without limiting the generality of the foregoing (and to the
degree consistent with Section 162(m) of the Code), the Committee shall have the
authority to make equitable adjustments in the business criteria in recognition
of unusual or non-recurring events affecting the Company or its operating units,
in response to changes in applicable laws or regulations, foreign exchange gains
and losses, a change in the fiscal year of the Company, acquisitions or
dispositions, asset write downs, business interruption events, unbudgeted
capital expenditures, unrealized investment gains and losses or impairments, or
to account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in generally accepted accounting
principles, or as the Committee determines to be appropriate to reflect
measurement of the performance of the Company or its operating units, as
applicable and to otherwise satisfy the objectives of the Plan. The Committee
shall determine whether, with respect to a performance period, the applicable
performance goals have been met with respect to a given Participant and, if they
have, shall so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
(but not more) than the amount determined by the applicable performance goal
formula, at the discretion of the Committee. The amount of the Performance-Based
Award determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period; provided, however, that a Participant
may, if and to the extent permitted by the Committee and consistent with the
provisions of Section 409A of the Code, elect to defer payment of a
Performance-Based Award.

 

  9. Cash Awards

The Committee may grant awards that are denominated and payable solely in cash,
as deemed by the Committee to be consistent with the purposes of the Plan, and
such Cash Awards shall be subject to the terms, conditions, restrictions and
limitations determined by the Committee, in its sole discretion, from time to
time. Subject to the terms hereof, the Committee may impose such conditions
and/or restrictions on any Cash Awards granted pursuant to the Plan as it may
deem advisable.

 

  10. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, or in the event of any
reorganization, recapitalization, merger, consolidation, spin-off, combination,
combination or transaction or exchange of Shares or other corporate exchange, or
any distribution to stockholders of Shares other than regular cash dividends, or
any transaction similar to the foregoing, the Committee in its sole discretion
and without liability to any person shall make such substitution or adjustment,
if any, as it deems to be equitable (subject to Section 17 below), as to (i) the
number and/or kind of Shares or other securities issued or reserved for issuance
pursuant to the Plan and/or pursuant to outstanding Awards, (ii) the maximum
number of Shares for which Options, or Stock Appreciation Rights, Other-Stock
Based Awards and Performance-Based Awards may be granted during a calendar year
to any

 

10



--------------------------------------------------------------------------------

Participant, (iii) the maximum dollar amount of a Performance-Based Award that
may be granted during a calendar year to any Participant, (iv) the Option Price
or exercise price of any Stock Appreciation Right and/or (v) any other affected
terms of such Awards.

(b) Change in Control. In the event of a Change in Control after the Effective
Date, unless otherwise determined by the Committee in the applicable Award
agreement (and to the extent permissible under Section 409A of the Code):

(i) if, prior to the second anniversary of the date of such Change in Control,
any given Participant’s employment is terminated by the Company or any of its
Affiliates (or successors in interest) without Cause (as such term is defined in
the applicable Award agreement or if no such definition is contained therein, in
the Participant’s employment agreement with the Company or any Subsidiary
thereof, but if no such definition is contained therein, then any applicable
Company policy) or by the Participant for Good Reason (as such term is defined
in the applicable Award agreement or if no such definition is contained therein,
in the Participant’s employment agreement with the Company or any Subsidiary
thereof, but if no such definition is contained therein, then the terms of this
Section 10(b)(i) shall not apply upon any voluntary termination by the
Participant), then, notwithstanding any other provision of the Plan to the
contrary, with respect to all or any portion of the Participant’s then
outstanding Award or Awards: (A) the then outstanding Options and Stock
Appreciation Rights shall become immediately exercisable and other then
outstanding Awards shall become fully vested, in each case, on the date of such
termination of employment; (B) any performance periods in effect on of the date
such termination of employment occurs shall end on such date, and with respect
to each such performance period, the extent to which all applicable performance
goals have been achieved with respect to a given Award shall be determined based
on actual performance as measured under the Award as of the date of the Change
in Control (or, if actual performance with respect to such Award is not
determinable as of the date of the Change in Control, all applicable performance
goals shall be deemed to be achieved at target levels); and (C) all Awards that
have been previously deferred shall be settled in full as soon as practicable,
but if any only if, with respect to any Award which provides for the deferral of
compensation and is subject to Section 409A of the Code, such settlement does
not contradict any pre-existing deferral election under any other plan, program
or arrangement of the Company or any of its Affiliates then in effect and would
not result in accelerated taxation and/or penalties under Section 409A of the
Code; but in any event

(ii) the Committee may (subject to Section 14 below), but shall not be obligated
to, (A) cancel such Awards for their intrinsic value (as determined in the sole
discretion of the Committee) which, in the case of Options and Stock
Appreciation Rights, shall equal the excess, if any, of the dollar value of the
consideration to be paid in the Change in Control transaction to holders of the
same number of Shares subject to such Options or Stock Appreciation Rights (or,
if no consideration is paid in any such transaction, the Fair Market Value of
the Shares subject to such Options or Stock Appreciation Rights) over the
aggregate exercise price of such Options or Stock Appreciation Rights (and any
such Options or Stock Appreciation Rights that have an aggregate exercise price
that equals or exceeds such aggregate dollar value consideration shall be
cancelled for no consideration), (B) provide that any Options or Stock
Appreciation Right having an exercise price per Share that is greater than the
per Share dollar value of the consideration to be paid in the Change in Control
transaction to a holder of a

 

11



--------------------------------------------------------------------------------

Share shall be cancelled without payment of any consideration therefor,
(C) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion or
(D) provide that for a period of at least ten (10) business days prior to the
Change in Control, such Options or Stock Appreciation Rights shall be
exercisable as to all shares subject thereto and that upon the occurrence of the
Change in Control, such Options or Stock Appreciation Rights shall terminate and
be of no further force and effect. For the avoidance of doubt, not all Awards
shall be required to be treated in a uniform manner (e.g., the Committee may in
its discretion elect to cancel certain Awards and substitute other Awards) under
the provisions of this Section 10(b).

 

  11. No Right to Employment, Awards or Compensation

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or any Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated). Absent express provisions to
the contrary, any grant under this Plan shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Company or its Subsidiaries and shall not affect any benefits under any other
benefit plan of any kind now or subsequently in effect under which the
availability or amount of benefits is related to level of compensation. This
Plan is not a “retirement plan” or “welfare plan” under the Employee Retirement
Income Security Act of 1974, as amended.

 

  12. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

 

  13. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. The Committee (on such terms, conditions and
limitations as it determines) may permit an Award to be transferred or
transferable to heirs, legatees, personal representatives or distributees of the
Participant, in each case, for no consideration and only to the extent
permissible by law and, in the case of an ISO, to the extent permissible under
Section 422 of the Code.

 

 

12



--------------------------------------------------------------------------------

  14. Amendments or Termination; Prior Plan

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made (a) without the approval of the stockholders of
the Company, if such action would (except as is provided in Section 10(a) of the
Plan) increase the total number of Shares reserved for the purposes of the Plan,
change the maximum number of Shares for which Awards may be granted to any
Participant, amend, replace, or reprice any Award in the manner described in
Section 4(e), or otherwise be required to be approved by such stockholders under
applicable law or applicable securities exchange listing requirements or
(b) without the consent of a Participant, if such action would materially
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; provided, however, that the Board
may amend the Plan without the consent of any Participant if it deems necessary
to amend the Plan to satisfy the requirements of applicable laws.

 

  15. International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code, the Committee may, subject to
Section 14 above, in its sole discretion, amend the terms of the Plan or Awards
with respect to such Participants in order to conform such terms to the
requirements of local law or to obtain more favorable tax or other treatment for
a Participant, the Company or an Affiliate. In addition to the provisions of
Section 11 above, there are no acquired rights which will accrue to such
Participants from the granting of Awards under the Plan.

 

  16. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

 

  17. Section 409A Compliance

This Plan and Awards issued hereunder are intended to be exempt from, or to the
extent subject thereto, comply with Section 409A of the Code, and accordingly,
this Plan and Awards issued hereunder shall be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date. In
the event that the Committee determines that any amounts payable hereunder will
be taxable to a Participant under Section 409A of the Code and related
Department of Treasury guidance prior to actual payment to such Participant of
such amount, the Company may, subject to Section 14 above, (a) adopt such
amendments to the Plan and Awards and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (b) take such
other actions as the Committee determines necessary or appropriate to avoid the
imposition of an additional tax under Section 409A of the Code.

In the event that it is reasonably determined by the Committee that, as a result
of Section 409A of the Code, payments in respect of any Award under the Plan may
not be made at the time contemplated by the terms of the Plan or the relevant
Award agreement, as the case may be, without causing the Participant holding
such Award to be subject to taxation under

 

13



--------------------------------------------------------------------------------

Section 409A of the Code, the Company will make such payment on the first day
that would not result in the Participant incurring any tax liability under
Section 409A of the Code which, with respect to any Participant who is a
“specified employee” within the meaning of Section 409A of the Code, will be no
earlier than the first day following six months after termination of Employment
(other than due to death), if such payment is payable in respect of such
termination. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, the Participant shall not be considered to have
terminated employment with the Company for purposes of the Plan and no payment
shall be due to the Participant under the Plan or any Award until the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Plan shall be construed as a
separate identified payment for purposes of Section 409A of the Code. The
Company shall use commercially reasonable efforts to implement the provisions of
this Section 17 in good faith; provided that neither the Company, the Committee
nor any of the Company’s employees, directors, representatives or agents shall
have any liability to Participants with respect to this Section 17.

 

  18. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date. Unless otherwise
determined by the Board, the Plan shall be submitted to stockholders of the
Company for approval no later than the Company’s first regularly scheduled
meeting of stockholders that occurs more than twelve (12) months after the date
that the Company becomes a separate publicly held corporation and shall
thereafter be submitted to stockholders of the Company for re-approval no later
than the Company’s first meeting of stockholders that occurs in the fifth year
following the year in which the Company’s stockholders previously approved the
Plan.